Citation Nr: 9933371	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-20 867	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chloracne due to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices in St. Louis, Missouri and Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for chloracne in June 1997.  

2.  The RO notified the veteran of its decision and advised 
him of his appellate rights by letter dated June 1997, but 
the veteran did not submit a notice of disagreement with the 
RO's June 1997 decision.

3.  The evidence associated with the claims file subsequent 
to the RO's June 1997 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for chloracne due to herbicide exposure is plausible, and VA 
has fulfilled its duty to assist the veteran in obtaining and 
fully developing all evidence necessary for the claim's 
equitable disposition.

5.  The veteran's chloracne is related to his in-service 
exposure to Agent Orange.

6.  The RO denied the veteran's claim of entitlement to 
service connection for hearing loss in January 1972.  

7.  The RO notified the veteran of its decision and advised 
him of his appellate rights by letter dated January 1972, but 
the veteran did not submit a notice of disagreement with the 
RO's January 1972 decision.

8.  The evidence associated with the claims file subsequent 
to the RO's January 1972 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

9.  The veteran's claim of entitlement to service connection 
for hearing loss is plausible and VA has fulfilled its duty 
to assist the veteran in obtaining and fully developing all 
evidence necessary for the claim's equitable disposition.

10.  The veteran's hearing loss is related to his period of 
active service.


CONCLUSIONS OF LAW

1.  The RO's June 1997 decision denying entitlement to 
service connection for chloracne due to herbicide exposure is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for chloracne 
due to herbicide exposure.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for 
chloracne due to herbicide exposure is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  Chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

5.  The RO's January 1972 decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

6.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

7.  The claim of entitlement to service connection for 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  Hearing loss was aggravated in service.  38 U.S.C.A. §§ 
1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The question before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
chloracne and hearing loss. 

A.  Chloracne

The RO initially denied the veteran service connection for 
chloracne due to herbicide exposure in June 1997.  The RO 
based its decision on a finding that the veteran's chloracne 
did not relate to service because it did not manifest to a 
compensable degree within one year from the date of the 
veteran's last exposure to Agent Orange.  The RO considered 
the veteran's service medical records, VA examination reports 
dated November 1971 and February 1997, and statements of the 
veteran dated December 1996 and February 1997.  The RO 
notified the veteran of its decision and advised him of his 
appellate rights by letter dated June 1997.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If no NOD is filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c).  The veteran 
in this case did not file an NOD with the RO's June 1997 
decision; therefore, the decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 
Vet.App. 216 (1994); Suttman v. Brown, 5 Vet.App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim. 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet.App. 209, 218-
219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet.App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).

The evidence that has been associated with the veteran's 
claims file since the RO's June 1997 decision includes: (1) 
congressional correspondence dated October 1997; (2) a letter 
from the veteran dated April 1998; (3) a letter from the 
United States Armed Services Center for Research of Unit 
Records (USACSRUR) dated May 1998; (4) service personnel 
records; (5) an Agent Orange computer analysis and cover 
letter from USASCRUR dated June 1998; (6) a letter from 
Korhan B. Raif, M.D., dated October 1998; and (7) statements 
of the veteran and his representative dated June 1998, 
November 1998, December 1998 and July 1999.

The evidence presented subsequent to the RO's June 1997 
denial is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds that it is new.  The Board also finds that 
the evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  The Board bases this 
finding on the fact that the new evidence, in particular, the 
October 1998 letter from Dr. Raif, contradicts the basis of 
the June 1997 denial, specifically, the finding that the 
veteran's chloracne is not related to service.  Clearly, this 
new evidence suggests that regardless of when it became 
manifest, the veteran's chloracne is related to his period of 
active service.

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection for chloracne due to herbicide exposure is 
reopened.  The Board must now determine whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 
Vet.App. at 218-119; Winters, 12 Vet.App. at 206-207.  

A "well-grounded" claim is one that is plausible, capable 
of substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To establish a well-
grounded claim for service connection, the veteran must 
submit: (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995). 

In a case in which a veteran served on active duty in Vietnam 
during the Vietnam era, service connection may be presumed 
for some diseases associated with exposure to herbicide 
agents.  The term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  One such disease is chloracne.  Service 
connection for chloracne may be presumed due to an 
association with herbicide agents if chloracne manifests to a 
degree of 10 percent or more within one year after the last 
date of exposure during active service.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Although the February 1997 VA examination report and October 
1998 letter from Dr. Raif reflect that the veteran has 
chloracne, a disease for which service connection may be 
presumed under the aforementioned regulations, there is no 
evidence of record establishing that the chloracne manifested 
to a degree of 10 percent or more within a year after the 
veteran's last date of exposure.  Accordingly, the veteran is 
not entitled to the presumption of service connection based 
upon Agent Orange exposure.  That notwithstanding, he may 
still present a well-grounded claim based upon the general 
service connection principles outlined above.

Applying the facts to those principles, the Board finds that 
the veteran has submitted a plausible, or well-grounded claim 
of entitlement to service connection for chloracne.  The 
record contains the veteran's written statements indicating 
that he was exposed to Agent Orange while serving on active 
duty, current medical evidence confirming that he has 
chloracne, and a medical opinion relating the chloracne to 
the alleged Agent Orange exposure.  Under Epps, 126 F.3d 1464 
at 1467-1468, and Caluza, 7 Vet.App. at 506, this evidence 
well grounds his claim.

This evidence, in conjunction with documents from USACRUR and 
service personnel records, is also sufficient to grant his 
claim.  The February 1997 VA examination report shows that 
the veteran has chloracne, and the October 1998 letter from 
Dr. Raif confirms that he has acne-form rash.  The physicians 
who prepared the report and wrote the letter are clear in 
their opinions that the chloracne or acne-form rash relate to 
the veteran's in-service Agent Orange exposure.  

The issue then becomes whether there is evidence verifying 
that the alleged Agent Orange exposure actually occurred.  If 
the veteran in this case had manifested chloracne within one 
year of the last date of exposure, his exposure to Agent 
Orange would have been presumed.  See 3.307(a)(6)(iii).  
Inasmuch as this is not the case, verification of exposure is 
necessary.  In June 1998, USASCRUR submitted a letter 
explaining that it had prepared a computer analysis of 
herbicide spray applications conducted within 20 kilometers 
and one day of documented base area locations of 137th 
Engineer Company, to which the veteran was attached.  This 
analysis shows ten applications during the veteran's service.  
The Board accepts this evidence as verification of the 
veteran's exposure to Agent Orange. 

Inasmuch as the evidence establishes that the veteran has 
chloracne as a result of his verified in-service exposure to 
Agent Orange, his claim for service connection for chloracne 
must be granted.

B.  Hearing Loss

The RO initially denied the veteran service connection for 
hearing loss in January 1972 on the basis that, although the 
veteran had hearing loss on induction, his hearing was normal 
by discharge and during a VA examination in November 1971. 
The RO considered the veteran's service medical records and a 
November 1971 VA examination report.  The RO notified the 
veteran of its decision and advised him of his appellate 
rights by letter dated January 1972, but the veteran did not 
file a notice of disagreement.  

The pertinent evidence that has been associated with the 
veteran's claims file since the RO's January 1972 decision 
includes:  (1) a VA examination report dated January 1998; 
and (2) statements of the veteran and his representative 
dated November 1998, December 1998 and July 1999.  All of 
this evidence is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds that it is new.  

The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, the VA examination report dated January 1998, 
contradicts the basis of the January 1972 denial, 
specifically, the finding that the veteran's hearing was 
normal on VA examination.  The report shows that the veteran 
now has bilateral hearing loss. 

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection for hearing loss is reopened.  The Board must now 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Elkins, 12 Vet.App. at 218-119; 
Winters, 12 Vet.App. at 206-207.  The record in this case 
contains medical evidence of in-service and post-service 
hearing loss.  Under Epps, 126 F.3d 1464 at 1467-1468, and 
Caluza, 7 Vet.App. at 506, this evidence well grounds the 
veteran's hearing loss claim.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance.  38 U.S.C.A. §§ 1110, 1111.  According 
to 38 C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
history of pre-service existence of conditions reported at 
the time of the examination does not constitute a notation of 
such conditions, but will be considered together with all the 
other material evidence in questions as to inception.  38 
C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet.App. 
238, 245-47 (1994) (holding that a disorder was not "noted" 
as defined by the law so as to rebut the presumption of 
soundness where there were references on two entry 
examinations of a childhood history of the disorder, but the 
disorder was not found by the examiner on examination).  
Clear and unmistakable evidence demonstrating that the injury 
or disease existed prior to service rebuts the presumption of 
soundness.  38 U.S.C.A. § 1111.

In this case, as shown below, bilateral hearing loss was 
noted at the time of the veteran's entrance into service.  
Therefore, the veteran is not presumed to have been in sound 
condition with regard to his ears when he entered service.  
The 
U. S. Army evaluated the veteran's hearing in June 1969, 
prior to induction.  An audiometer dated June 1969 reflects 
that the veteran had the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
--
45
LEFT
10
10
5
--
45

During this evaluation, hearing loss was not diagnosed and 
the veteran's speech recognition was not tested.  

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. 
§ 1153.  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation when the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

The veteran's hearing was not tested from June 1969 to June 
1971.  An audiometer dated June 1971, the day the veteran was 
examined for the purpose of separation from service, shows 
that the veteran had the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
-5
--
50
LEFT
5
5
0
--
40

In July 1971, the veteran presented to an ENT clinic, and it 
was noted that he needed a clearance profile for bilateral 
hearing loss.  An audiometer dated July 1971 shows that the 
veteran had the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
--
70
LEFT
10
15
15
--
60

The above findings clearly demonstrate that the veteran's 
hearing loss increased in severity during active service.  
The record contains no evidence establishing that this 
increase was due to the natural progression of the veteran's 
hearing loss.  Accordingly, the veteran's hearing loss may be 
presumed to have been aggravated during service.   

Following discharge from service, the veteran had his hearing 
tested once, in January 1998, for the purpose of receiving 
compensation.  An audiogram dated that day shows that the 
veteran had the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
60
70
LEFT
5
5
35
55
60

Clearly, this audiogram establishes that the veteran 
currently has hearing loss. Inasmuch as the veteran's hearing 
loss claim is supported by evidence showing that the 
veteran's preexisting hearing loss was aggravated in service, 
the claim must be granted.


ORDER

Service connection for chloracne is granted.

Service connection for hearing loss is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

